This case is before us without a statement of the facts, nor are there any bills of exception contained in the record.
Appellant urges error as having been committed by the court in charging the law with reference to appellant's explanation of the property alleged to have been stolen recently after the theft. The charge is in compliance with the decisions of this court, and seems to be almost an exact reproduction of the charge set out in Wheeler v. State, 34 Tex.Crim. Rep.. We are of opinion the charge is sufficient on that question.
Error is urged also to the refusal of the court to present to the jury special instructions requested by appellant. These matters are presented in the motion for new trial. In regard to the latter insistence of appellant, it may be sufficient to state that the evidence is not before us.
As these matters are presented, we find no error in the judgment, and it is ordered that it be affirmed.
Affirmed.